[DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                   MARCH 24, 2008
                                                 THOMAS K. KAHN
                           No. 07-13586
                                                      CLERK
                        Non-Argument Calendar
                      ________________________

                D. C. Docket No. 06-00507-CV-T-30-MAP

MARK FRONCZAK,

                                                  Plaintiff-Appellant,

                                 versus

PINELLAS COUNTY, FLORIDA, et al.,

                                                   Defendants,

ANTHONY G. STEVENS, individually,
JIM COATS, in his capacity as the
Sheriff of Pinellas,


                                                  Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (March 24, 2008)
Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Mark Fronczak appeals the summary judgment in favor of Detective

Anthony Stevens and Sheriff Jim Coats and against Fronczak’s complaint of false

arrest. See 42 U.S.C. § 1983. The district court concluded that the detective

possessed probable cause to arrest Fronczak. We affirm.

                               I. BACKGROUND

      During November 2003, M.L. noticed drops of blood in the underwear of

her seven-year-old daughter, C.L. M.L. questioned C.L. how long she had been

bleeding and C.L. admitted she did not know and said for a “couple of days.”

Concerned that the child might be showing signs of early puberty, M.L. took C.L.

to her pediatrician for an examination. C.L. denied any sexual abuse.

      In January 2004, M.L. noticed a reoccurrence of vaginal bleeding by C.L.

who again denied any abuse. A treating physician, Dr. Frank Diamond,

recommended a genital examination. In April 2004, when C.L.’s mother noticed a

third episode of bleeding, C.L. underwent a gynecological examination by the

Child Protection Team at Help A Child, Inc. that revealed scarring and damage to

C.L.’s hymen that was consistent with sexual abuse. After this examination, C.L.

spontaneously disclosed to her mother that she had been fondled and digitally



                                         2
penetrated by her music teacher, Fronzcak. The Child Protection Team disclosed

its findings to the Pinellas County Sheriff’s Crimes Against Children Unit. Blood

was also discovered in the underwear of C.L.’s older sister, I.L., who did not

attribute her condition to abuse.

      Detective Stevens reviewed the gynecological findings and interviewed C.L.

at the Sheriff’s office. The detective questioned C.L. about the difference between

the truth and a lie, and C.L. responded that she understood the importance of being

truthful. C.L. explained that Fronczak called her to the back of the classroom

during music class and, while she was seated behind the other children, used one

arm to pin her on his lap. Using a stuffed animal, C.L. demonstrated for Detective

Stevens where and how Fronczak touched her three times outside her skirt and

how, on one occasion, Fronczak slid his hand under her skirt, around her

underwear, and digitally penetrated her with two of his fingers. C.L. traced her

hand and showed the detective how far Fronczak inserted his fingers into her

vagina and stated that the touching was “[f]reaky,” “felt gross,” and hurt her.

When asked why she did not disclose the abuse, C.L. said she was “afraid”

Fronczak would find out. C.L. admitted that she had seen her older sister I.L.

masturbate, but stated that she only touched herself to wipe after using the toilet.

      C.L.’s mother recalled that C.L. once had described Fronczak as “creepy”



                                           3
and had complained about sitting on Fronczak’s lap. C.L.’s mother dismissed the

comment after her older daughter, I.L., said she had never sat on Fronczak’s lap

and she did not notice C.L. undergo any behavioral changes. C.L.’s parents

acknowledged that I.L. was allegedly sexually abused by a babysitter. I.L. denied

the abuse and the individual did not return to C.L.’s house. I.L. told Detective

Stevens that she saw C.L. sitting on Fronczak’s lap. I.L. also said that she

witnessed another instance where another student was sitting on Fronczak’s lap;

that student denied any contact with Fronczak.

      Detective Stevens interviewed Fronczak, who initially denied that any child

had sat on his lap, but acknowledged that, on one occasion, a second-grade girl

once “just plopped herself on his lap.” He stated that a few fifth-grade students

had accused him of misconduct the previous school year and, for that reason, he

routinely left the door to his classroom open. When questioned specifically about

C.L., Fronczak denied any wrongdoing and stated that C.L. sat beside him on a

bench to play the piano.

      Detective Stevens and three other Pinellas County officers interviewed 280

students in the school. In a series of initial and follow-up interviews, 71 children

said that they had seen other children sitting on Fronczak’s lap and 20 stated that

they had sat on Fronczak’s lap. One student who was allegedly an eyewitness to



                                           4
C.L.’s abuse told Detective Stevens about a minor boy seen sitting on Fronczak’s

lap. The boy denied any contact with Fronczak. Another student reported that

another student, D.R., was allegedly abused by Fronczak. D.R. was later

interviewed at the Pinellas County Sheriff’s Office and stated that Fronczak had

rubbed his hand over the zipper area of her shorts or jeans while she sat on his lap.

Several students and a few teachers also reported that Fronczak’s classroom door

had been closed on occasion.

      Fronczak was suspended from his teaching position. He turned himself in to

authorities without an arrest warrant on April 28, 2004. Fronczak was later

acquitted of the capital sexual abuse of C.L.

                          II. STANDARD OF REVIEW

      We review a summary judgment de novo. Lowe v. Aldridge, 958 F.2d
1565, 1569 (11th Cir. 1992). The party that moves for summary judgment must

establish that the pleadings and evidence establish there exists no genuine issue as

to any material fact. Fed. R. Civ. P. 56(c); Celotex v. Catrett, 477 U.S. 371, 325,

106 S. Ct. 2548, 2554 (1986). “[T]o survive the motion, the non-moving party

must demonstrate that there is ‘evidence from which a jury might return a verdict

in his favor.’” Lowe, 958 F.2d at 1569.




                                          5
                                 III. DISCUSSION

      The existence of probable cause creates “an absolute bar to a section 1983

action for false arrest.” Marx v. Gumbinner, 905 F.2d 1503, 1506 (11th Cir. 1990).

Probable cause to arrest exists when “the facts and circumstances within the

officer’s knowledge, of which he or she has reasonably trustworthy information,

would cause a prudent person to believe, under the circumstances shown, that the

suspect has committed . . . an offense.” Rankin v. Evans, 133 F.3d 1425, 1435

(11th Cir. 1998) (quoting Williamson v. Mills, 65 F.3d 155, 158 (11th Cir. 1995))

(internal quotation marks omitted). This standard is practical and applied with the

understanding that, if a police officer conducts a reasonable investigation, his

ultimate judgment rests on the “probabilit[y]” of guilt “as understood by those

versed in the field of law enforcement.” Illinois v. Gates, 462 U.S. 213, 231–32,

103 S. Ct. 2317, 2328–29 (1983). In this case, Detective Stevens’s conduct is

judged by his education and experience in the field of child sexual abuse.

      Detective Stevens had probable cause to arrest Fronczak. Detective Stevens

began his investigation based on gynecological evidence that established seven-

year-old C.L. had been sexually abused. C.L. spontaneously disclosed to her

mother after the examination that her music teacher, Fronczak, had fondled and

digitally penetrated her while sitting on Fronczak’s lap during class. C.L. repeated



                                           6
these allegations to Detective Stevens during a private, non-suggestive interview.

Fronczak, who had been investigated the previous school year for sexually abusing

some fifth-grade students, provided inconsistent responses about his physical

interaction with his elementary school students. Detective Stevens enlisted three

other officers and used a two-tiered interview process to question a substantial

number of elementary school students. About one quarter of students interviewed,

71 out of 280 students, said they observed other students sitting on Fronczak’s lap.

One student, D.R., stated that Fronczak fondled her in a manner similar to that

reported by C.L. Although some question existed as to when C.L. was abused,

Detective Stevens could reasonably rely on the medical evidence, C.L.’s statement,

and other information gathered during the interview process that C.L. had been

abused by Fronczak.

      Fronczak argues that Detective Stevens conducted an inadequate

investigation and failed to consider contradictions in the evidence. Fronczak relies

on C.L.’s earlier non-conclusive medical examinations, inconsistencies in the

physical evidence and testimony given by classmates and teachers, and the

detective’s failure to question a wider circle of individuals about C.L.’s credibility.

Fronczak, in essence, asks this Court to require an investigating officer to “take

‘every conceivable step . . .to eliminate the possibility of convicting an innocent



                                           7
person” and ignore the probable cause standard to amass convincing proof of guilt.

Rankin, 133 F.3d at 1435–36.

      Fronczak’s argument is based on a misunderstanding of the nature of

probable cause. His argument ignores the practicalities of the investigatory process

and the principle that an investigating officer can reasonably rely on a victim’s

criminal complaint. See id. at 1441; see also Fla. State § 794.022(1) (“The

testimony of the victim need not be corroborated in a prosecution under §

794.011.”). Detective Stevens was not responsible for preparing a defense of

Fronczak.

      Detective Stevens possessed physical evidence that C.L. had been sexually

abused and she unequivocally identified her assailant as Fronczak. Other evidence

also suggested Fronczak’s guilt, including statements from other students, one of

whom also identified Fronczak as her abuser. The record establishes no genuine

issue of material fact that Detective Stevens had probable cause to arrest Fronczak.

                                IV. CONCLUSION

      The dismissal of Fronczak’s complaint is AFFIRMED.




                                          8